Citation Nr: 0203425	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  98-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post traumatic stress disorder, on appeal from 
the initial grant of service connection.

2.  Entitlement to service connection for a skin disorder 
claimed as due to Agent Orange exposure.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer
INTRODUCTION

The veteran had active duty from December 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 1999, this case was remanded to the RO 
for further evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.


REMAND

While the case was in a remand status at the RO, the veteran 
perfected an appeal on the issue of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  In his December 1999 substantive appeal on 
this issue, the veteran requested a hearing before a Member 
of the Board at the RO.  In November 2000, the veteran 
clarified that he would attend a videoconference hearing.  
However, the record does not reflect that such a hearing has 
been scheduled.  Accordingly, this case must be returned to 
the RO to schedule a videoconference hearing before a Member 
of the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 



	(CONTINUED ON NEXT PAGE)


intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice from the RO.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


